Lawrence, Judge:
The proper dutiable value of certain transparent quartz glass tubing imported from England is the subject of this appeal for a reappraisement.
At the call of this case for hearing, the parties hereto entered into an oral stipulation of fact whereby it was agreed as to the 20 meters of transparent quartz glass tubing that, at the time of exportation of such merchandise to the United States, such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at a price of 63 shillings per foot, plus cost of packing and case, and that the export value was no higher for such or similar merchandise.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930 (19 U.S.C. § 1402(c)), as amended by the Customs Administrative Act of 1938, is the proper basis of value for the merchandise in issue and *450that said value is 63 shillings per foot, plus cost of packing and case As to any other merchandise, the appeal is dismissed.
Judgment will issue accordingly.